This matter comes before this court on a motion by third-party defendant-appellee, Globe American Casualty Insurance Company, wherein it seeks to dismiss third-party defendant-appellant, John Harden, on the grounds that he did not file a timely notice of appeal or a timely brief.
The record indicates that a judgment entry was filed on May 5, 1982. Third-party defendant-appellant, Donald Early, filed his notice of appeal on May 28, 1982. Harden filed his notice of appeal on June 10, 1982.
Harden contends that, pursuant to App. R. 14(C), he is allowed an extra three days to file his notice of appeal. We disagree. App. R. 4 mandates the filing of the notice of appeal withing thirty days of the judgment entry or within ten days of the date on which the first notice of appeal was filed. The filing requirements regarding the notice of appeal are mandatory and jurisdictional. The time for filing the notice begins running after the entry of judgment or the filing of the first notice of appeal and not after the date of service by mail upon another party. Furthermore, App. R. 14(B) specifically states that no court may enlarge or reduce the time for filing a notice of appeal.
Based on the foregoing reasons, the motion to dismiss is sustained.
Motion to dismiss sustained.
WHITESIDE, P.J., and NORRIS, J., concur. *Page 35